Case 1:17-cv-09573-JSR-BCM Document17 Filed 03/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOVER NARANJO, :
Petitioner, 17-cv-9573 (JSR) (BCM)
-—V- 13-cr-351 (JSR)
ORDER
UNITED STATES OF AMERICA,
Respondent. ;
eee eee ee ee eee ee eee x

JED S. RAKOFF, U.S.D.Jd.

On February 26, 2021, Magistrate Judge Moses issued a Report
and Recommendation concerning petitioner’s motion to vacate, set
aside, or correct his 72-month sentence, imposed on April 9, 2014.
Dkt. No. 16 (the “R&R”). The R&R directed the Clerk of the Court
“to mail a copy of this Report and Recommendation to petitioner
Jover Naranjo.” Id. at 28. The R&R states that “the parties shall
have fourteen days from [February 26, 2021] to file written
objections to the R&R.” Id.

On March 1, 2021, a copy of the Report and Recommendation was
mailed to petitioner’s address listed on the public docket at the
Federal Prison Camp Schuylkill, where petitioner had been
incarcerated. Petitioner, however, was released from federal
custody on July 9, 2019, and, according to Probation, now resides
at 25-53 90th Street East Elmhurst, New York, 11369. The Clerk of

the Court is therefore directed to mail a copy of the R&R, along

J OREIPAR Ta, RT
Case 1:17-cv-09573-JSR-BCM Document17 Filed 03/19/21 Page 2 of 2

with a copy of this Order, to petitioner at the above-listed
address.

Although, according to the R&R, the time to file written
objections has already elapsed, the Court is dubious as to whether
petitioner received actual notice of the R&R. Accordingly, out of
an abundance of caution, the parties shall have fourteen days from
this date to file written objections to the R&R pursuant to 28
U.S.C. § 636(b) (1) and Fed. R. Civ. P. 72(b). See also Fed. R.
Civ. P. 6(a) and (d). Any such objections shall be filed with the
Clerk of the Court, with courtesy copies delivered to the
undersigned at 500 Pearl Street, New York, New York 10007. Any
request for an extension of time to file objections must be
directed to the undersigned. Failure to file timely objections

will result in a waiver of such objections and will preclude

appellate review. See Thomas v. Arn, 474 U.S. 140 (1985); Frydman

 

v. Experian Info. Sols., Inc., 743 F. App'x 486, 487 (2d Cir.

 

2018); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis,

Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).

 

 

SOQ ORDERED. /
Dated: New York, NY Mid
March 19, 2021 JEW/S. RAKOFFS U.S.D.Jd.

 

 

 

 

“URED RET

 
